DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-7, 11-13, 15-16, 18-20) are rejected under 35 U.S.C. 103 as being unpatentable over Brower. (US Publication 2021/0027103 A1)
Re claim 1, Brower discloses a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: while training a model to detect objects of any of two or more object types that are depicted in images (See fig. 1A; ¶ 23-26 where it teaches training a machine learning model to detect objects in sensor data.): accessing, for a training image, first data that indicates a detected bounding box for a first object depicted in the training image and a predicted type label for the first object that indicates a predicted type for the first object from the two or more object types (See fig. 1A: 102; ¶s 23, 28-30 where it teaches the object labels 112 may include annotations, or other label types (e.g., bounding box) corresponding to objects.  The object labels 112 may be generated for each of the images and for one or more objects within each of the images of the first sensor data 102 used for training the machine learning models 104; the class label may 
But the reference of Brower fails to explicitly teach determining, using the first data and the ground truth data, that i) the detected bounding box represents an object that is not a ground truth object represented by the ground truth data or ii) the predicted type label for the first object does not match a ground truth label for the first object identified by the ground truth data; in response to determining that i) the detected bounding box represents an object that is not a ground truth object or ii) the predicted type label for the first object does not match a ground truth label for the first object, determining a penalty to adjust the model using a distance between the detected bounding box and the labeled bounding box; and training the model using the penalty.
However, the reference of Brower does suggest determining, using the first data and the ground truth data, that i) the detected bounding box represents an object that is not a ground truth object represented by the ground truth data or ii) the predicted type label for the first object does not match a ground truth label for the first object identified by the ground truth data (See fig. 1A: 108; ¶ 31 where it teaches a loss function used to train the machine learning model 104 to detect objects in first sensor data 102.  The machine learning model 104 may be trained to accurately predict the first object detection 106 from the first sensor data using the loss function 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Brower, in the manner as claimed, for the benefit of updating the parameter of the machine learning model in order to accurately predict the objects in the images. (See ¶ 31)

Re claim 2, Brower discloses the operations comprising: after training the model using the penalty, storing the model in memory. (See figs. 1, 7; ¶ 34)



Re claim 4, Brower discloses wherein providing the model comprises providing the model to the camera. (See ¶ 20, 34)

Re claim 5, Brower discloses wherein: the model includes one or more convolutional neural network layers; and training the model comprises training at least one of the one or more convolutional neural network layers using the penalty. (See ¶ 32)

Re claim 6, Brower discloses the operations comprising: while training the model to detect objects of any of the two or more object types that are depicted in images: determining that the predicted type label for the first object represents a first type from the two or more object types; determining that the ground truth label represents another type from the two or more object types; and determining that the first type is a different type than the other type, wherein determining the penalty to adjust the model using a distance between the detected bounding box and the labeled bounding box is responsive to determining that the first type is a different type than the other type. (See fig. 1A; ¶s 28-34)

Re claim 7, Brower discloses the operations comprising: while training the model to detect objects of any of the two or more object types that are depicted in images: determining, for a second training image, that a second predicted type label for a second object detected in the second training image represents the same type from the two or more object types as all of one or more second ground truth labels for the second training image; and in response to determining that the second predicted type label for the second object detected in the second 

Re claim 11, Brower discloses wherein determining the penalty comprises determining the penalty to adjust the model using the distance between the detected bounding box and the labeled bounding box (a) for the ground truth label (b) that is a closest labeled bounding box to the detected bounding box from a plurality of labeled bounding boxes for the training image and (c) that represents another type from the two or more object types that is a different type than the first type for the predicted type label. (See ¶s 28-34)

Re claim 12, Brower discloses the operations comprising: determining, for each of two or more labeled bounding boxes including the labeled bounding box that is the closest labeled bounding box, a distance between the respective labeled bounding box and the detected bounding box. (See ¶s 28-34)

Re claim 13, Brower discloses wherein determining the penalty comprises determining the penalty to adjust the model using the distance between the detected bounding box and the 

Re claim 15, Brower discloses the operations comprising: while training the model to detect objects of any of the two or more object types that are depicted in images: determining, for the training image, that the distance between the detected bounding box and the labeled bounding box does not satisfy a threshold distance, wherein determining a penalty to adjust the model is responsive to determining that the distance between the detected bounding box and the labeled bounding box does not satisfy the threshold distance. (See ¶s 28-34)

Re claim 16, Brower discloses the operations comprising determining the distance between the detected bounding box and one of the one or more labeled bounding boxes. (See ¶s 28-34)

Claims (18-20) have been analyzed and rejected w/r to claims (1-2) above.

Allowable Subject Matter
Claims (8-10, 14, 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 14, 2022